Citation Nr: 1232941	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-31 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a gastrointestinal disorder, to include hiatal hernia, gastroesophageal reflux disease, and irritable bowel syndrome, prior to January 2, 2008.

2.  Entitlement to an initial rating in excess of 10 percent for a gastrointestinal disorder, to include hiatal hernia, gastroesophageal reflux disease, and irritable bowel syndrome, from May 30, 2008, to August 3, 2008.

3.  Entitlement to an initial rating in excess of 30 percent for a gastrointestinal disorder, to include hiatal hernia, gastroesophageal reflux disease, and irritable bowel syndrome, from October 17, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from November 1987 to November 1991, and service in the Army National Guard with periods of active duty from May 2003 to April 2004, January 2008 to May 2008, and August 2008 to October 2009. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In an April 2003 rating decision, the RO denied service connection for a panic disorder and granted service connection for a hiatal hernia with gastroesophageal reflux disease (GERD), assigning a 10 percent rating effective November 1, 2000.  

In a February 2010 decision, the Board in part remanded the issues of entitlement to service connection for a panic disorder and an initial rating in excess of 10 percent for hiatal hernia with GERD to the RO via the Appeals Management Center (AMC) for further development.  As the appeal involved a request for a higher initial rating following the grant of service connection, the Board had characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In addition, the Veteran's Virtual VA file shows that, in an April 2011 rating decision, the RO granted service connection for irritable bowel syndrome (IBS), assigning a 30 percent rating effective October 17, 2009.  The RO evaluated the disability in conjunction with the hiatal hernia and GERD.  Although the Veteran has not expressed disagreement with the initial rating for IBS, as the disorder is part of his overall gastrointestinal (GI) disorder, the Board will take jurisdiction over the issue and has characterized the issues as stated on the title page.  

In a January 2012 rating decision, the RO granted service connection for a panic disorder as secondary to service-connected hiatal hernia with GERD.  Thus, this issue is no longer before the Board.

In this decision, the Board denies an initial rating in excess of 10 percent for a GI disorder prior to January 2, 2008.  The issues of entitlement to an initial rating in excess of 10 percent for a GI disorder from May 30, 2008, to August 3, 2008, and an initial rating in excess of 30 percent for a GI disorder from October 17, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  From the November 1, 2000, date of service connection to May 4, 2003, the Veteran's GI disorder was predominantly manifested by dysphagia, pyrosis, and regurgitation, but it was not productive of considerable impairment of health.  

2.  From April 30, 2004, to January 1, 2008, the Veteran's GI disorder was predominantly manifested by dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, but it was not productive of considerable impairment of health.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a GI disorder, to include hiatal hernia, GERD, and IBS, prior to January 2, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.113, 4.114, Diagnostic Codes 7319, 7346 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Before addressing the merits of the issue of entitlement to an initial rating in excess of 10 percent for a GI disorder prior to January 2, 2008, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran's claim for a higher initial rating arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

In the February 2010 remand, the Board requested that the AMC/RO afford the Veteran a VA examination to determine the severity of his disabilities.  A VA examination was conducted in May 2011 and the findings are responsive to the Board's request.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court of Appeals for Veterans Claims (Court) noted an important distinction between an appeal involving disagreement with the initial rating assigned at the time a disability is service connected.  Fenderson, 12 Vet. App. at 126.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

Initially, Board notes that the Veteran served in the Army National Guard and had several periods of active duty.  As indicated in the Introduction, only the periods from November 1, 2000, to May 4, 2003, and April 30, 2004, to January 1, 2008, will be considered below.  The periods from May 30, 2008, to August 3, 2008, and from October 17, 2009, will be addressed in the remand portion below.

Further, as indicated in the Introduction, the Veteran's IBS is part of his overall GI disability picture.  Thus, although service connection for IBS is effective October 17, 2009, the Board will consider the manifestations of IBS in evaluating his overall GI disorder throughout the appeal period.

Prior to January 2, 2008, the Veteran's GI disorder, to include hiatal hernia, GERD, and IBS, has been rated as 10 percent under Diagnostic Code 7346, 38 C.F.R. § 4.114 (2011).  

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113 (2011).  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14 (2011).  Id.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114 (2011).  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.

Under Diagnostic Code 7319 for irritable colon syndrome, a 10 percent rating is assigned for moderate disability with frequent episodes of bowel disturbance and abdominal distress.  A maximum 30 percent rating is assigned for severe disability with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114.

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is assigned for disability with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

From November 1, 2000, to May 4, 2003

After a careful review of the record, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's GI disorder from November 1, 2000, to May 4, 2003.

During a December 2000 VA Persian Gulf examination, the Veteran reported a history of hiatal hernia and GERD, dysphagia, and constipation and diarrhea.  On examination, the abdomen was nontender.

A November 2001 private treatment note reflects complaints of reflux.

In a March 2002 statement, the Veteran indicated having acid reflux and constant abdominal pain.

During a November 2002 examination prior to enlistment in the National Guard, the Veteran indicated having frequent indigestion or heartburn but denied having stomach, liver, or intestinal trouble, or an ulcer.

During a November 2002 VA examination, the Veteran complained of heartburn symptoms once per week and occasional dysphagia, but without ever having any food stuck.  He denied any weight loss.  On examination, the Veteran was well-nourished, and the abdomen was soft, nontender, and nondistended, with positive bowel sounds.  

During a February 2003 VA examination, the Veteran complained of pyrosis (heartburn) and reflux.  On examination, the abdomen was soft, nontender, and nondistended, with normoactive bowel sounds.  The examiner provided a diagnosis of hiatal hernia with pyrosis and GERD.

Given the above, the Board finds that the Veteran's predominant disability picture from November 1, 2000, to May 4, 2003, was that of pyrosis, reflux, and dysphagia.  However, there is no objective evidence that his GI disorder was productive of considerable impairment of health, which is needed for the next-higher 30 percent rating.  His general appearance was normal during the December 2000 examination and he was well-nourished during the November 2002 examination.  Thus, the criteria for a 30 percent rating have not been approximated.  Rather, with three of the symptoms for the 30 percent evaluation but of less severity, his disability more nearly approximated the criteria for the current 10 percent rating.  Thus, an initial rating in excess of 10 percent for a GI disorder is not warranted for this period under Diagnostic Code 7346.

The Board has considered Diagnostic Code 7319 for irritable colon syndrome.  However, without objective evidence of more or less constant abdominal distress, the criteria for a 30 percent rating have not been approximated.  Although the Veteran complained of diarrhea and constipation in December 2000, he has not since voiced such complaints.  Thus, his predominant disability picture was not one of irritable colon syndrome.  Moreover, without continuing complaints of diarrhea or constipation, the severity of his overall disability does not warrant elevation to the next higher evaluation under 38 C.F.R. § 4.114.  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher or separate rating.  The Board notes the Veteran's complaints of dysphagia, but it was reportedly only occasional and never resulted in any food getting stuck in the esophagus.  Thus, the Board finds that the dysphagia was mild and does not warrant a separate compensable rating under Diagnostic Code 7203 for a moderate stricture of the esophagus.

From April 30, 2004, to January 1, 2008

The Board also finds that an initial rating in excess of 10 percent is not warranted for the Veteran's GI disorder from April 30, 2004, to January 1, 2008.

A March 2004 post-deployment health assessment reflects complaints of diarrhea, frequent indigestion, and vomiting.  

A March 2004 post-deployment medical assessment indicates complaints of frequent indigestion or heartburn, and persistent diarrhea or constipation.  The Veteran noted that he has heartburn from GERD, and stomach cramps and persistent diarrhea from IBS.  

A March 2004 annual medical certificate reflects the additional symptoms of blood in the stool and chest pain/discomfort.

In a December 2006 statement, the Veteran's aunt noted her observations of the Veteran with nausea and chest pain due to his GERD.

In a February 2007 statement, the Veteran indicated having progressively worse problems with his hiatal hernia and GERD, with occasional trouble swallowing, occasional regurgitation, and constant discomfort in the chest and lower sternum.

In a statement received in March 2007, the Veteran's mother indicated her observations of the Veteran with gagging and chest pain.

Given the above, the Board finds that the Veteran's predominant disability picture from April 30, 2004, to January 1, 2008, was that of pyrosis, reflux, dysphagia, and chest pain.  Although he may have had persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, there is still no objective evidence that his disability was productive of considerable impairment of health to warrant a higher 30 percent rating.  Although his aunt and mother have noted their observations of his GI symptoms, they did not indicate any impairment in his health.  Thus, the criteria for a 30 percent rating have not been approximated.  With four of the symptoms for the 30 percent evaluation but of less severity, his disability falls in the criteria for the current 10 percent rating.  Thus, an initial rating in excess of 10 percent is not warranted for this period under Diagnostic Code 7346.

The Board has again considered Diagnostic Code 7319 for irritable colon syndrome.  Although the Veteran may have had diarrhea, there is no objective evidence that he had more or less constant abdominal distress, which is also required for a 30 percent rating.  Further, although he complained of diarrhea in March 2004, he has not since voiced such complaints.  Thus, his predominant disability picture was not one of irritable colon syndrome.  Moreover, without continuing complaints of diarrhea or constipation, the severity of his overall disability does not warrant elevation to the next higher evaluation under 38 C.F.R. § 4.114.  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, the Board again finds that no other diagnostic code provides for a higher or separate rating.  The Board notes the complaints of trouble swallowing, but it was again only occasional.  Thus, the Board finds that the dysphagia was mild and does not warrant a separate compensable rating under Diagnostic Code 7203 for a moderate stricture of the esophagus.

In conclusion, an initial rating in excess of 10 percent for a GI disorder, to include hiatal hernia, GERD, and IBS, prior to January 2, 2008, is not warranted.  The Board has considered the applicability of benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected GI disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, a May 2011 VA examination report reflects that he was functioning well in an occupational setting with the National Guard.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 10 percent for a GI disorder, to include hiatal hernia, GERD, and IBS, prior to January 2, 2008, is denied.


REMAND

Unfortunately, another remand of the issues of entitlement to an initial rating in excess of 10 percent for a GI disorder from May 30, 2008, to August 3, 2008, and an initial rating in excess of 30 percent for a GI disorder from October 17, 2009, is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As noted in the Introduction, the Veteran's Virtual VA file shows that, in an April 2011 rating decision, the RO granted service connection for IBS, evaluating the disability together with hiatal hernia and GERD and assigning a 30 percent rating for the overall GI disability from October 17, 2009.  See 38 C.F.R. §§ 4.113, 4.114.  However, in a November 2011 supplemental statement of the case (SSOC), the AMC did not consider the newly service-connected IBS or the 30 percent rating assigned by the RO.  The April 2011 rating decision also cites to September 2010 and October 2010 VA examination reports and service treatment records from January 2, 2008, to May 29, 2008, and August 4, 2008, to October 16, 2009, none of which is in the claims file or the Veteran's Virtual VA file.  Here, the Board notes that the Veteran had additional periods of active duty during the above periods that were not known at the time of the prior February 2010 remand.  

Given the above, to ensure due process, the RO/AMC should associate with the claims file all of the above evidence, presumably contained in a temporary file, and readjudicate the claim in light of the grant of IBS and the 30 percent rating from October 17, 2009.

The RO/AMC should also ask the Veteran to identify all healthcare providers who have treated him for his GI disorder since May 2011, the date of the most recent evidence of record, and obtain any records adequately identified.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file the September 2010 and October 2010 VA examination reports and the service treatment records from January 2, 2008, to May 29, 2008, and August 4, 2008, to October 16, 2009, presumably contained in a temporary file.

2.  Ask the Veteran to identify all healthcare providers who have treated him for his GI disorder since May 2011.  Obtain any VA or private records as may be identified by the Veteran.

3.  After completing the above, readjudicate the claim for an initial rating in excess of 10 percent for a GI disorder, to include hiatal hernia, GERD, and IBS, from May 30, 2008, to August 3, 2008, and an initial rating in excess of 30 percent for a GI disorder, to include hiatal hernia, GERD, and IBS, from October 17, 2009.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


